Case 1:18-cr-00693-RMB Document 51 Filed 03/22/19 Page 1of8

 

AO 98 (Rev. 2/51} Appearance Bond

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

United States of America )
Vv. ) os
) CaseNo.  18CR693 (SE
__ HARALD JOACHIM VON DER GOLTZ )
Defendant )
APPEARANCE BOND
Defendant’s Agreement
I, HARALD JOACHIM VON DER GOLTZ (defendant), agree to follow every order of this court, or any

 

court that considers this case, and | further agree that this bond may be forfeited if I fail:
( &] ) to appear for court proceedings;
(EX) if convicted, to surrender to serve a sentence that the court may impose; or
( J} to comply with all conditions set forth in the Order Setting Conditions of Release.

Type of Bond
( EY } (1) This is a personal recognizance bond.

  

CES} (2) This is an unsecured bond of $ _ 650,000.00

 

 

 

 

PC #
| rr ary
(1) 3) This is a secured bond of $ , secured b DATE PILED:  3/a° [23/0 ort |

(OO) $ oe , in cash deposited with the court.

(C1) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on if — such as a lien, mortgage, or loan — and attach proof of
ownership and value}:

 

 

 

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

{ Lj ) (c) a bail bond with a solvent surety ¢attach a copy of the bail bond, or describe it and identify the surety):

 

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement, The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

 
Case 1:18-cr-00693-RMB Document 51 Filed 03/22/19 Page 2 of 8
Page 2

AO 98 (Rev. 12/f1} Appearance Bond

 

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property. I, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
while this appearance bond is in effect.

Acceptance. 1, the defendant -- and each surety — have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of “wan nat i dit As / (See 28 U.S.C.§ 1746.)

 

 

 

 

 

/) ra

i} jj
Date: 3/22/19 AOA, LW,
hn Lal @ si JOACHIM VON DER GOLTZ .
tae
Surety/property owner — Surety/property owner —
Surety/property owner — Surehy/property owner —
Surety/property owner — Surety/property owner —
CLERK o COURT
fi)
Date: 3/22/19 ZL A

 

 

# Signature var Deputy Clerk

AUSA signature SARAH PAUL/ THANE REHN

Approved,

  

Date: BW22/AG

 

 
Case 1:18-cr-00693-RMB Document 51 Filed 03/22/19 Page 3 of 8

AO E99A (Rev, 12/11) Order Setting Conditions of Release Page lof Pages

 

UNITED STATES DISTRICT COURT

for the

Southern District of New York

United States of America

Vv.

Case No. 18 CR 693

HARALD JOACHIM VON DER GOLTZ
Defendant

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

G3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

 

Place

 

on

 

Date and Time

Hf biank, defendant will be notified of next appearance,

(5) The defendant must sign an Appearance Bond, if ordered.

 

 
Case 1:18-cr-00693-RMB Document 51 Filed 03/22/19 Page 4 of 8

AO 199B (Rey, 12/11) Additional Conditions of Release Page of __—s@Pages
ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(L4) (6) The defendant is placed in the custody of:
Person or organization _
Address (only if above is an organization)
City and state ae — —_ Tel. No. _ —_
who agrees to (a) supervise the defendant, (b) use ‘every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

 

 

 

 

 

 

 

 

Signed: . i ie
Custodian Date
Cf) (7) The defendant must:
( ) (a) submit to supervision by and report for supervision tothe PSA AS DIRECTED _ ;
telephone number , no later than - _ _
(1 ) (b) continue or actively seck employment.
( C1 ) (ec) continue or start an education program.
€ & ) (d) surrender any passport to: PRETRIAL SERVICES 7
( BI ) (2) not obtain a passport or other international travel document.
( & ) (f) abide by the following restrictions on persona! association, residence, or travel: | SOUTHERN AND EASTERN DISTRICTS OF
NEW YORK SOUTHERN DISTRICT OF FLORIDA DISTRICT OF MASSACHUSETTS AND DISTRICT DC
(LI) (2) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,

including:

 

 

( EJ ) ¢h) get medical or psychiatric treatment:

 

 

(£3) @ return to custody each — - _ at o'clock after being released at : : oe o’clock for employment, schooling,
or the following purposes:

 

 

(1 ) G) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

(C1 ) () not possess a firearm, destructive device, or other weapon.

(01) () notusealtcohol( (4 jatall¢ [1 ) excessively.

( £1 ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

C1 } (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used wilh
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt fo obstruct, or tamper with the efficiency and
accuracy of prohibited substance screening or testing. |

( (1 ) (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or |
supervising officer.
( } (p) participate in one of the following location restriction programs and comply with its requirements as directed.
(1) Gi) Curfew. You are restricted to your residence every day ( } from 1PM sito 8AM __,or (LJ jas
directed by the pretrial services office or supervising officer; or
(L]) Gi) Home Betention. You are restricted to your residence at all times except for employment, education, religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or
(C1) Gii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.
( £1 } (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
requirements and instructions provided.
(C1) You must pay ali or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer.

(

 

 

( El) (@) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests, questioning, or traffic stops.
Case 1:18-cr-00693-RMB Document 51 Filed 03/22/19 Page 5of 8

 

ADDITIONAL CONDITIONS OF RELEASE

( & ) () AGREED CONDITIONS OF RELEASE: $650,000 PERSONAL RECOGNIZANCE BOND; TO BE POSTED
WITHIN 2 WEEKS; TRAVEL RESTRICTED TO SDNY/EDNY/SDFL/DMASS/DDC AND TRAVEL ONLY
BETWEEN; SURRENDER TRAVEL DOCUMENTS AND NO NEW APPLICATIONS; PRETRIAL
SUPERVISION AS DIREDTED BY PRETRIAL SERVICES; CURFEW; ELECTRONIC MONITORING; GPS;
DEFT SHALL RESIDE AT HIS HOME IN KEY BISCAYNE, FL WITH CURFEW FROM 11PM TO 8AM; NO
ENTERING OR VISITING ANY PORT, AIRPORT OR INTERNATIONAL RAIL STATION, EXCEPT FOR
TRAVEL AUTHORIZED ABOVE. _

 

 

 
Case 1:18-cr-00693-RMB Document 51 Filed 03/22/19 Page 6 of 8

 

AO 199C (Rev. 09/08) Advice of Penalties Page of _ Pages
ADVICE OF PENALTIES AND SANCTIONS j é
ae, pF j My
TO THE DEFENDANT: HARALD JOACHIM VON DER GOLTZ 18 CR 693 i Cot f GF
f #

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both,

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten

years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. | promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

set forth above.
, xy i ——
£ f l a
j f woof ELe YS
| h | ‘ f i] / / \
Befpndant 's Sigfianure _HARALDJOACHIM VON DER GOLTZ

U

City and State

 

I
AF.
’

DEFENDANT RELEASED

MA

 

Directions to the United States Marshal

( DX])} The defendant is ORDERED released after processing.

( X}) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
produced before the appropriate judge at the time and place specified.

Date: 3/22/19

 

 

 

Printed name and title

 

 
Case 1:18-cr-00693-RMB Document 51 Filed 03/22/19 Page 7 of 8

AQ 199C (Rev, 09/08) Advice of Penalties Page _of _ Pages

 

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

Scuthern District cf Sew York

The Erenx

Manhattan

Westchester
Rcckland
Dutchess

crange

Eutnarm
Sullivan

  
 
 
 
 
 
 
 
 
 
 
 
 
   

 

 

 

Eastern District of Sew York

 

Ercekiyn (Kings County)
Cueens (Cueens Ccunty)
Staten island (kichimend Ccunty)
Long Island (Nassau & Suffclts)

 

 

eon AE OS
OF
ely H
Adi we
i fi
¥ ] 4
vf
Case 1:18-cr-00693-RMB Document 51 Filed 03/22/19 Page 8 of 8

DOCKET No. / Sar 075 DEFENDANT f Wage Toachin Vi De I
wan cj

Sand Paal Fee | . | ,
AUSA Netthetp el vy DEF.’S COUNSEL Aare | Keck Een bert rte

OReTAINED O FEDERAL DEFENDERS CO cyA O PRESENTMENT ONLY -fppeee

 

 

0 INTERPRETER NEEDED fy ex.s
0 DEFENDANT WAIVES PRETRIAL REPORT x 31 v
GRule5 ORule? O Rule 5(ci}(3) O Detention Hrg. DATE OF ARREST _3 fz. z { 14] 0 VOL. SURR.
TIME OF ARREST 2.45” gin 0 ON WRIT
G Other: TIME OF PRESENTMENT _" ¢ 2* vn
BAH. DISPOSITION

O SEE SEP. ORDER
0 DETENTION ON CONSENT W/O PREJUDICE O DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
O DETENTION HEARING SCHEDULED FOR:
AGREED CONDITIONS OF RELEASE
0) DEF. RELEASED ON OWN RECOGNIZANCE

sUso.9¢0 PRB OL FRE 79 GE Pourap Wit 2 WEEKS
QOSECUREDBY$_ SSS CASH/PROPERTY:

 

CX TRAVEL RESTRICTED TO SDNY/EDNY/WOFLA, DA ALS + PPC + Travel only 6b ech eet
0 TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
y | SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

PSPRETRIAL SUPERVISION: OREGULAR 0 STRICT .AS DIRECTED BY PRETRIAL SERVICES
O DRUG TESTING/TREATMT AS DIRECTED BY PTS (MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
O DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

CO HOME INCARCERATION © HOME DETENTION CURFEW JL ELECTRONIC MONITORING AXaprs
DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] © DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

D DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
0D DEF, TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY:

 

 

 

ADDITIONAL CONDITIONS/ADDIFIONAL PROCEEDINGS/COMMENTS:
De fandant wk af { ta Roa «+ hay havo a [x
Gis Gaz ®t, ELA, wath rt, Ur fo a lq pe hb Ban

Af 9 eh rey ge viv Remy =A fan b, “a ward r Der
: ° 5 . - #¥
Corer ey AT aa] rect vtalon | ex ce, T pe Travel
Fw thot bef ~ Wy , . +
afegrimaert

a be ie ’ " a
0 DEF. ARRAIGNED; PLEADS NOT GUILTY phcostsnenck BEFORE D.J.ON _, i 27} l4 vw
1 Py

CO DEF. WAIVES INDICTMENT

if
O SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL 4 i eel
For Rule 5(c)(3)} Cases;
0 IDENTITY HEARING WAIVED O DEFENDANT TO BE REMOVED

O PRELIMINARY HEARING IN SDNY WAIVED . O CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: : 0 ON DEFENDANT’S CONSENT

DATE: 7 222} [4 . Ae Y cof
UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.

WHITE (original) - COURT FILE PINK - U.S. ATTORNEY'S OFFICE YELLOW — U.S. MARSHAL GREEN - PRETRIAL SERVICES AGENCY
Rev'd 2016 TH- 2

 

 
